McClain, J.
More than thirty years before this action was brought the then owners of the two adjoining tracts of land referred to in this action agreed upon a line of cottonwood trees then planted as Marking the boundary line between their two tracts, and they and their grantees have ever since occupied up to the line thus indicated as their mutual boundary line. Counsel for appellant contends that by a subsequent survey it was discovered that the trees were not upon the true line according to the government survey but some distance therefrom, and seeks to have the title quieted to the strip between the so-called true boundary line and the line which had been recognized by mutual agreement. The strip of land in controversy embraces about two square acres in area. The case is so clearly one for the application of the rule of advefse pos*80session announced in Miller v. Mills County, 111 Iowa, 654, that further discussion would seem to be unnecessary. For a recent application of the rule announced in that case, which is quite pertinent to the case before us, see O'Callaghan v. Whisenand, 119 Iowa, 565.
The decree of the district court, which limited plaintiff to the boundary line fixed by agreement and long occupancy, is affirmed.